Citation Nr: 1711088	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-21 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for left knee disability, secondary to excision of osteochondroma, left femur, and lysis of quadriceps and adhesions.

2.  Entitlement to a disability rating higher than 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to a disability rating higher than 10 percent for degenerative joint disease/degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).

In December 2012, the Board remanded the matter for additional development.

The VLJ who held the September 2012 hearing retired.  In August 2016, in response to a letter from earlier that month, the Veteran requested a new hearing.  In September 2016, the Board remanded the matter for scheduling of the requested hearing.

In January 2017, the Veteran testified by videoconference from Sacramento before the undersigned VLJ.  


REMAND

Review of the record reveals that the Veteran was examined in February 2013 pursuant to the Board's December 2012 remand.  However, that examination was not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).

Moreover, the Veteran asserts that his service-connected knee and back disabilities have worsened since then.  During his January 2017 Board hearing he testified that his knees "actually give away completely."  Transcript, pp. 5-6.  He further testified that he had recently seen a VA orthopedic specialist, who told him that he needed knee replacements; especially the left knee.  Id.  He also complained of increased back stiffness since his last examination; especially on arising in the mornings and after prolonged sitting.  Transcript, pp. 8-9.  In accordance with 38 C.F.R. § 3.327(a), the Veteran should be re-examined on remand.  

On remand, the claims file should be updated to include all VA treatment records dated since 2010.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's VA treatment records dated since 2010 with the claims file.  

2.  Schedule the Veteran for a new VA examination to ascertain the severity of his service-connected bilateral knee and thoracolumbar spine disabilities.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file should also be reviewed by the examiner.  

All indicated tests (including x-ray and/or other appropriate radiology testing, and range of motion testing) should be done, and all findings reported in detail.  The examiner is specifically asked to advise as follows:

a. Report active and passive range of motion findings for the left knee, the right knee, and the thoracolumbar spine; in both weight-bearing and non-weight-bearing circumstances.  If this testing cannot be done, the examiner should clearly explain why this is so.

b. State whether there is objective evidence of pain on motion of the left knee, the right knee, and the thoracolumbar spine and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.

c. State whether there is any incoordination, weakened movement and excess fatigability on use of the left knee, the right knee, and the thoracolumbar spine and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost;

d. State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the left knee, the right knee, and the thoracolumbar spine and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible; 

e. State whether there is recurrent subluxation or lateral instability and, if lateral instability or subluxation is found, state whether it is slight, moderate, or severe; and

f. Comment on the impact of the Veteran's service-connected bilateral knee and thoracolumbar spine disabilities on his occupational functioning.

A complete rationale should be provided for all opinions reached.

3.  After completion of all of the above, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

